Exhibit 10.12




NEW YORK MORTGAGE TRUST, INC.
2017 EQUITY INCENTIVE PLAN
PERFORMANCE SHARE UNIT GRANT NOTICE
Pursuant to the terms and conditions of the New York Mortgage Trust, Inc. 2017
Equity Incentive Plan, as amended from time to time (the “Plan”), New York
Mortgage Trust, Inc. (the “Company”) hereby grants to the individual listed
below (“you” or the “Participant”) the number of performance share units (the
“PSUs”) set forth below. This award of PSUs (this “Award”) is subject to the
terms and conditions set forth herein and in the Performance Share Unit
Agreement attached hereto as Exhibit A (the “Agreement”) and the Plan, each of
which is incorporated herein by reference. Capitalized terms used but not
defined herein shall have the meanings set forth in the Plan.
Participant:
_____________________

Date of Grant:
_____________________

Award Type and Description:
Performance Award granted pursuant to Article X of the Plan. This Award
represents the right to receive shares of Common Stock in an amount up to
[125/150/300]% of the Target PSUs (defined below), subject to the terms and
conditions set forth herein and in the Agreement.

Your right to receive settlement of this Award in an amount ranging from 0% to
[125/150/300]% of the Target PSUs shall vest and become earned and
nonforfeitable upon (i) your satisfaction of the continued employment or service
requirements described below under “Service Requirement” and (ii) the
Committee’s certification of the level of achievement of the Performance Goal
(defined below). The portion of the Target PSUs actually earned upon
satisfaction of the foregoing requirements is referred to herein as the “Earned
PSUs.”
Target Number of PSUs:
_____________________ (the “Target PSUs”).

Performance Period:
January 1, 2019 (the “Performance Period Commencement Date”) through December
31, 2021 (the “Performance Period End Date”).

Service Requirement:
Except as expressly provided in Sections 3 and 4 of the Agreement, you must
remain continuously employed by, or continuously provide services to, the
Company or an Affiliate, as applicable, from the Date of Grant through the
Performance Period End Date to be eligible to receive payment of this Award,
which is based on the level of achievement with respect to the Performance Goal
(as defined below).

Performance Goal:
Subject to the terms and conditions set forth in the Plan, the Agreement and
herein, the number of Target PSUs, if any, that become Earned PSUs during the
Performance Period will be determined in accordance with the following table:

Level of Achievement
 
Percentage of Target PSUs Earned*
< Threshold
 
0%
Threshold
 
[50/100]%
Target
 
[75/100/200]%
Maximum
 
[125/150/300]%

*The percentage of Target PSUs that become Earned PSUs for performance between
the threshold, target, and maximum achievement levels shall be calculated using
linear interpolation.


1





--------------------------------------------------------------------------------

Exhibit 10.12


The “Performance Goal” for the Performance Period is based on the Company’s
achievement with respect to relative total shareholder return, as described in
Exhibit B attached hereto.    
Settlement:
Settlement of the Earned PSUs shall be made solely in shares of Common Stock,
which shall be delivered to you in accordance with Section 5 of the Agreement.

By your signature below, you agree to be bound by the terms and conditions of
the Plan, the Agreement and this Performance Share Unit Grant Notice (this
“Grant Notice”). You acknowledge that you have reviewed the Agreement, the Plan
and this Grant Notice in their entirety and fully understand all provisions of
the Agreement, the Plan and this Grant Notice. You hereby agree to accept as
binding, conclusive and final all decisions or interpretations of the Committee
regarding any questions or determinations that arise under the Agreement, the
Plan or this Grant Notice. This Grant Notice may be executed in one or more
counterparts (including portable document format (.pdf) and facsimile
counterparts), each of which shall be deemed to be an original, but all of which
together shall constitute one and the same agreement.
[Signature Page Follows]


2





--------------------------------------------------------------------------------


Exhibit 10.12


IN WITNESS WHEREOF, the Company has caused this Grant Notice to be executed by
an officer thereunto duly authorized, and the Participant has executed this
Grant Notice, effective for all purposes as provided above.
Company
 
 
New York Mortgage Trust, Inc.
 
 
By:
 
Name:
 
Title:
 
 
 
Participant
 
 
Name:
 







Signature Page to
Performance Share Unit Grant Notice



--------------------------------------------------------------------------------


Exhibit 10.12




EXHIBIT A
PERFORMANCE SHARE UNIT AGREEMENT
This Performance Share Unit Agreement (together with the Grant Notice to which
this Agreement is attached, this “Agreement”) is made as of the Date of Grant
set forth in the Grant Notice to which this Agreement is attached by and between
New York Mortgage Trust, Inc., a Maryland corporation (the “Company”), and
_________ (the “Participant”). Capitalized terms used but not specifically
defined herein shall have the meanings specified in the Plan or the Grant
Notice.
1.    Award. In consideration of the Participant’s past and/or continued
employment with, or service to, the Company or its Affiliates and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, effective as of the Date of Grant set forth in the Grant Notice
(the “Date of Grant”), the Company hereby grants to the Participant the target
number of PSUs set forth in the Grant Notice on the terms and conditions set
forth in the Grant Notice, this Agreement and the Plan, which is incorporated
herein by reference as a part of this Agreement. In the event of any
inconsistency between the Plan and this Agreement, the terms of the Plan shall
control. To the extent vested, each PSU represents the right to receive one
share of Common Stock, subject to the terms and conditions set forth in the
Grant Notice, this Agreement and the Plan; provided, however, that, depending on
the level of performance determined to be attained with respect to the
Performance Goal, the number of shares of Common Stock that may be earned
hereunder in respect of this Award may range from 0% to [125/150/300]% of the
Target PSUs. Unless and until the PSUs have become vested in the manner set
forth in the Grant Notice, the Participant will have no right to receive any
Common Stock or other payments in respect of the PSUs. Prior to settlement of
this Award, the PSUs and this Award represent an unsecured obligation of the
Company, payable only from the general assets of the Company.
2.    Vesting of PSUs. Except as otherwise set forth in Sections 3 and 4, the
PSUs shall vest and become Earned PSUs in accordance with the Participant’s
satisfaction of the vesting schedule set forth in the Grant Notice (the “Service
Requirement”) based on the extent to which the Company has satisfied the
Performance Goal set forth in the Grant Notice, which shall be determined by the
Committee in its sole discretion following the end of the Performance Period
(and any PSUs that do not become Earned PSUs shall be automatically forfeited).
Unless and until the PSUs have vested and become Earned PSUs as described in the
preceding sentence, the Participant will have no right to receive any dividends
or other distribution with respect to the PSUs.
3.    Effect of Termination of Employment. Except as otherwise provided for in
any employment agreement between the Participant and the Company or an
Affiliate, if the Participant has not satisfied the Service Requirement, then
upon the termination of the Participant’s employment with the Company or an
Affiliate for any reason, any unearned PSUs (and all rights arising from such
PSUs and from being a holder thereof), unless otherwise determined by the
Committee, will terminate automatically without any further action by the
Company and will be forfeited without further notice and at no cost to the
Company.
4.    Change in Control. Except as otherwise provided for in any employment
agreement between the Participant and the Company or an Affiliate, in the event
a Change in Control occurs prior to the Performance Period End Date, so long as
the Participant has remained continuously employed by, or has continuously
provided services to, the Company or an Affiliate, as applicable, from the Date
of Grant through the Control Change Date, then the PSUs will be deemed to be
Earned PSUs to the extent that the Performance Goal has been achieved as of the
Control Change Date assuming that the Performance Period ended on the Control
Change Date, and shall be eligible for settlement in accordance with Section 5
except that settlement shall occur within 60 days following the Control Change
Date.
5.    Settlement of PSUs. As soon as administratively practicable following the
Committee’s certification of the level of attainment of the Performance Goal,
but in no event later than 60 days following the Performance Period End Date,
the Company shall deliver to the Participant (or the Participant’s permitted
transferee, if applicable), a number of shares of Common Stock equal to the
number of Earned PSUs; provided, however, that any fractional PSU that becomes
earned hereunder shall be rounded down at the time shares of Common Stock are
issued in settlement of such PSU. No fractional shares of Common Stock, nor the
cash value of any fractional shares of Common Stock, shall be issuable or
payable to the Participant pursuant to this Agreement. All shares of Common
Stock, if any, issued hereunder shall be delivered either by delivering one or
more certificates for such shares to the Participant or by entering such shares
in book-entry form, as determined by the Committee in its sole discretion. The
value of shares of Common Stock shall not bear any interest owing to the passage
of time. Neither this Section 5 nor any action taken pursuant to or in
accordance with this Agreement shall be construed to create a trust or a funded
or secured obligation of any kind.


Exhibit A-1



--------------------------------------------------------------------------------

Exhibit 10.12


6.    Tax Withholding. To the extent that the receipt, vesting or settlement of
this Award results in compensation income or wages to the Participant for
federal, state, local and/or foreign tax purposes, the Participant shall make
arrangements satisfactory to the Company for the satisfaction of obligations for
the payment of withholding taxes and other tax obligations relating to this
Award, which arrangements include the delivery of cash or cash equivalents,
Common Stock (including previously owned Common Stock, net settlement, a
broker-assisted sale, or other cashless withholding or reduction of the amount
of shares otherwise issuable or delivered pursuant to this Award), other
property, or any other legal consideration the Committee deems appropriate. If
such tax obligations are satisfied through net settlement or the surrender of
previously owned Common Stock, the maximum number of shares of Common Stock that
may be so withheld (or surrendered) shall be the number of shares of Common
Stock that have an aggregate Fair Market Value on the date of withholding or
surrender equal to the aggregate amount of such tax liabilities determined based
on the greatest withholding rates for federal, state, local and/or foreign tax
purposes, including payroll taxes, that may be utilized without creating adverse
accounting treatment for the Company with respect to this Award, as determined
by the Committee. The Participant acknowledges that there may be adverse tax
consequences upon the receipt, vesting or settlement of this Award or
disposition of the underlying shares and that the Participant has been advised,
and hereby is advised, to consult a tax advisor. The Participant represents that
the Participant is in no manner relying on the Board, the Committee, the Company
or an Affiliate or any of their respective managers, directors, officers,
employees or authorized representatives (including, without limitation,
attorneys, accountants, consultants, bankers, lenders, prospective lenders and
financial representatives) for tax advice or an assessment of such tax
consequences.
7.    Non-Transferability. During the lifetime of the Participant, the PSUs may
not be sold, pledged, assigned or transferred in any manner other than by will
or the laws of descent and distribution, unless and until the shares of Common
Stock underlying the PSUs have been issued, and all restrictions applicable to
such shares have lapsed. Neither the PSUs nor any interest or right therein
shall be liable for the debts, contracts or engagements of the Participant or
his or her successors in interest or shall be subject to disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment or any other
means, whether such disposition be voluntary or involuntary or by operation of
law by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.
8.    Compliance with Applicable Law. Notwithstanding any provision of this
Agreement to the contrary, the issuance of shares of Common Stock hereunder will
be subject to compliance with all applicable requirements of applicable law with
respect to such securities and with the requirements of any stock exchange or
market system upon which the Common Stock may then be listed. No shares of
Common Stock will be issued hereunder if such issuance would constitute a
violation of any applicable law or regulation or the requirements of any stock
exchange or market system upon which the Common Stock may then be listed. In
addition, shares of Common Stock will not be issued hereunder unless (a) a
registration statement under the Securities Act of 1933, as amended from time to
time, is in effect at the time of such issuance with respect to the shares to be
issued or (b) in the opinion of legal counsel to the Company, the shares to be
issued are permitted to be issued in accordance with the terms of an applicable
exemption from the registration requirements of the Securities Act of 1933, as
amended from time to time. The inability of the Company to obtain from any
regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary for the lawful issuance and sale of any
shares of Common Stock hereunder will relieve the Company of any liability in
respect of the failure to issue such shares as to which such requisite authority
has not been obtained. As a condition to any issuance of Common Stock hereunder,
the Company may require the Participant to satisfy any requirements that may be
necessary or appropriate to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect to such
compliance as may be requested by the Company.
9.    Legends. If a stock certificate is issued with respect to shares of Common
Stock issued hereunder, such certificate shall bear such legend or legends as
the Committee deems appropriate in order to reflect the restrictions set forth
in this Agreement and to ensure compliance with the terms and provisions of this
Agreement, the rules, regulations and other requirements of the Securities and
Exchange Commission, any applicable laws or the requirements of any stock
exchange on which the Common Stock is then listed. If the shares of Common Stock
issued hereunder are held in book-entry form, then such entry will reflect that
the shares are subject to the restrictions set forth in this Agreement.
10.    Rights as a Shareholder. The Participant shall have no rights as a
shareholder of the Company with respect to any shares of Common Stock that may
become deliverable hereunder unless and until the Participant has become the
holder of record of such shares of Common Stock, and no adjustments shall be
made for dividends in cash or other property, distributions or other rights in
respect of any such shares of Common Stock, except as otherwise specifically
provided for in the Plan or this Agreement.
11.    Execution of Receipts and Releases. Any issuance or transfer of shares of
Common Stock or other property to the Participant or the Participant’s legal
representative, heir, legatee or distributee, in accordance with this Agreement
shall be in full satisfaction of all claims of such person hereunder. As a
condition precedent to such payment or issuance, the Company


Exhibit A-2



--------------------------------------------------------------------------------

Exhibit 10.12


may require the Participant or the Participant’s legal representative, heir,
legatee or distributee to execute (and not revoke within any time provided to do
so) a release and receipt therefor in such form as it shall determine
appropriate; provided, however, that any review period under such release will
not modify the date of settlement with respect to Earned PSUs.
12.    No Right to Continued Employment, Service or Awards. Nothing in the
adoption of the Plan, nor the award of the PSUs thereunder pursuant to the Grant
Notice and this Agreement, shall confer upon the Participant the right to
continued employment by, or a continued service relationship with, the Company
or any Affiliate, or any other entity, or affect in any way the right of the
Company or any such Affiliate, or any other entity to terminate such employment
or other service relationship at any time. The grant of the PSUs is a one-time
benefit and does not create any contractual or other right to receive a grant of
Awards or benefits in lieu of Awards in the future. Any future Awards will be
granted at the sole discretion of the Company.
13.    Notices. All notices and other communications under this Agreement shall
be in writing and shall be delivered to the parties at the following addresses
(or at such other address for a party as shall be specified by like notice):
If to the Company, unless otherwise designated by the Company in a written
notice to the Participant (or other holder):
New York Mortgage Trust, Inc.
Attn: Compensation Committee
275 Madison Avenue
New York, New York 10016
If to the Participant, at the Participant’s last known address on file with the
Company.
Any notice that is delivered personally or by overnight courier or telecopier in
the manner provided herein shall be deemed to have been duly given to the
Participant when it is mailed by the Company or, if such notice is not mailed to
the Participant, upon receipt by the Participant. Any notice that is addressed
and mailed in the manner herein provided shall be conclusively presumed to have
been given to the party to whom it is addressed at the close of business, local
time of the recipient, on the fourth day after the day it is so placed in the
mail.
14.    Consent to Electronic Delivery; Electronic Signature. In lieu of
receiving documents in paper format, the Participant agrees, to the fullest
extent permitted by law, to accept electronic delivery of any documents that the
Company may be required to deliver (including, but not limited to, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports and all other forms of communications)
in connection with this and any other Award made or offered by the Company.
Electronic delivery may be via a Company electronic mail system or by reference
to a location on a Company intranet to which the Participant has access. The
Participant hereby consents to any and all procedures the Company has
established or may establish for an electronic signature system for delivery and
acceptance of any such documents that the Company may be required to deliver,
and agrees that his or her electronic signature is the same as, and shall have
the same force and effect as, his or her manual signature.
15.    Agreement to Furnish Information. The Participant agrees to furnish to
the Company all information requested by the Company to enable it to comply with
any reporting or other requirement imposed upon the Company by or under any
applicable statute or regulation.
16.    Entire Agreement; Amendment. This Agreement constitutes the entire
agreement of the parties with regard to the subject matter hereof, and contains
all the covenants, promises, representations, warranties and agreements between
the parties with respect to the PSUs granted hereby; provided¸ however, that the
terms of this Agreement shall not modify and shall be subject to the terms and
conditions of any employment, consulting and/or severance agreement between the
Company (or an Affiliate or other entity) and the Participant in effect as of
the date a determination is to be made under this Agreement. Without limiting
the scope of the preceding sentence, except as provided therein, all prior
understandings and agreements, if any, among the parties hereto relating to the
subject matter hereof are hereby null and void and of no further force and
effect. The Committee may, in its sole discretion, amend this Agreement from
time to time in any manner that is not inconsistent with the Plan; provided,
however, that except as otherwise provided in the Plan or this Agreement, any
such amendment that materially reduces the rights of the Participant shall be
effective only if it is in writing and signed by both the Participant and an
authorized officer of the Company.
17.    Severability and Waiver. If a court of competent jurisdiction determines
that any provision of this Agreement is invalid or unenforceable, then the
invalidity or unenforceability of such provision shall not affect the validity
or enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect. Waiver by any party of


Exhibit A-3



--------------------------------------------------------------------------------

Exhibit 10.12


any breach of this Agreement or failure to exercise any right hereunder shall
not be deemed to be a waiver of any other breach or right. The failure of any
party to take action by reason of such breach or to exercise any such right
shall not deprive the party of the right to take action at any time while or
after such breach or condition giving rise to such rights continues.
18.    Clawback. Notwithstanding any provision in the Grant Notice, this
Agreement or the Plan to the contrary, to the extent required by (a) applicable
law, including, without limitation, the requirements of the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010, any Securities and Exchange
Commission rule or any applicable securities exchange listing standards and/or
(b) any policy that may be adopted or amended by the Board from time to time,
all shares of Common Stock issued hereunder shall be subject to forfeiture,
repurchase, recoupment and/or cancellation to the extent necessary to comply
with such law(s) and/or policy.
19.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of DELAWARE applicable to contracts made
and to be performed therein, exclusive of the conflict of laws provisions of
DELAWARE LAW.
20.    Successors and Assigns. The Company may assign any of its rights under
this Agreement without the Participant’s consent. This Agreement will be binding
upon and inure to the benefit of the successors and assigns of the Company.
Subject to the restrictions on transfer set forth herein and in the Plan, this
Agreement will be binding upon the Participant and the Participant’s
beneficiaries, executors, administrators and the person(s) to whom the PSUs may
be transferred by will or the laws of descent or distribution.
21.    Headings. Headings are for convenience only and are not deemed to be part
of this Agreement.
22.    Counterparts. The Grant Notice may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument. Delivery of an executed counterpart of
the Grant Notice by facsimile or portable document format (.pdf) attachment to
electronic mail shall be effective as delivery of a manually executed
counterpart of the Grant Notice.
23.    Section 409A. Notwithstanding anything herein or in the Plan to the
contrary, the PSUs granted pursuant to this Agreement are intended to comply
with the applicable requirements of Section 409A of the Code, as amended from
time to time, and the guidance and regulations promulgated thereunder and
successor provisions, guidance and regulations thereto (the “Nonqualified
Deferred Compensation Rules”) and shall be construed and interpreted in
accordance with such intent. If the Participant is deemed to be a “specified
employee” within the meaning of the Nonqualified Deferred Compensation Rules, as
determined by the Committee, at a time when the Participant becomes eligible for
settlement of the PSUs upon his “separation from service” within the meaning of
the Nonqualified Deferred Compensation Rules, then to the extent necessary to
prevent any accelerated or additional tax under the Nonqualified Deferred
Compensation Rules, such settlement will be delayed until the earlier of: (a)
the date that is six months following the Participant’s separation from service
and (b) the Participant’s death. Notwithstanding the foregoing, the Company and
its Affiliates make no representations that the PSUs provided under this
Agreement are compliant with the Nonqualified Deferred Compensation Rules and in
no event shall the Company or any Affiliate be liable for all or any portion of
any taxes, penalties, interest or other expenses that may be incurred by the
Participant on account of non-compliance with the Nonqualified Deferred
Compensation Rules.




Exhibit A-4



--------------------------------------------------------------------------------


Exhibit 10.12




EXHIBIT B
PERFORMANCE GOAL FOR PERFORMANCE SHARE UNITS
The performance goal for the PSUs shall be based on the relative total
shareholder return (“TSR”) percentile ranking of the Company as compared to the
Company’s Peer Group (as defined below) during the performance period specified
below. Subject to the satisfaction of the Service Requirement, you will earn and
become vested in an applicable number of PSUs, the Earned PSUs, that corresponds
to the ranking that the Company achieves as set forth below. The Committee, in
its sole discretion, will review, analyze and certify the achievement of the
Company’s relative TSR percentile ranking for the Performance Period as compared
to the Company’s Peer Group and will determine the number of Earned PSUs in
accordance with the terms of this Agreement, the Grant Notice and the Plan.
Company Performance Ranking and Payout Schedule
Level
 
Relative TSR Performance (Percentile Rank vs. Peers)
 
Earned PSUs (% of Target)*
< Threshold
 
< 30th Percentile
 
0%
Threshold
 
30th Percentile
 
[50/100]%
Target
 
50th Percentile
 
[75/100/200]%
≥ Maximum
 
≥ 80th Percentile
 
[125/150/300]%



*
The percentage of Target PSUs that become Earned PSUs for performance between
the threshold, target, and maximum achievement levels shall be calculated using
linear interpolation.

Company Peer Group
The following companies will be deemed to be the Company’s “Peer Group” for
purposes of this Agreement:
Ticker Symbol
Name
MITT
AG Mortgage Investment Trust
AGNC
AGNC Investment Corp
NLY
Annaly Capital Management
ANH
Anworth Mortgage Asset Corporation
ARR
ARMOUR Residential REIT, Inc.
CMO
Capstead Mortgage Corporation
CHMI
Cherry Hill Mortgage Investment Corporation
CIM
Chimera Investment Corporation
DX
Dynex Capital, Inc.
EARN
Ellington Residential Mortgage REIT
AJX
Great Ajax
IVR
Invesco Mortgage Capital Inc.
MFA
MFA Financial, Inc.
NRZ
New Residential Investment Corp.
ORC
Orchid Island Capital, Inc.
PMT
PennyMac Mortgage Investment Trust
RWT
Redwood Trust, Inc.
RC
Ready Capital Corp.
TWO
Two Harbors Investment Corp.
WMC
Western Asset Mortgage Capital Corp.

If a company ceases to exist, ceases to be publicly traded or is delisted from a
national securities exchange at any time during the Performance Period, it shall
be removed from the Peer Group, and the definition of “Peer Group” shall be
adjusted to omit such company.


Exhibit B-1



--------------------------------------------------------------------------------

Exhibit 10.12


Determination of Relative TSR Rank
The TSR for the Company and each member of the Peer Group shall be determined by
dividing (i) the sum of the cumulative amount of such entity’s dividends per
share for the performance period and the arithmetic average per share volume
weighted average price (the “VWAP”) of such entity’s common stock for the last
thirty (30) consecutive trading days of the Performance Period minus the
arithmetic average per share VWAP of such entity’s common stock for the last
thirty (30) consecutive trading days immediately prior to the Performance Period
by (ii) the arithmetic average per share VWAP of such entity’s common stock for
the last thirty (30) consecutive trading days immediately prior to the
Performance Period. To determine the Company’s applicable percentile ranking for
the Performance Period, TSR will be calculated for the Company and each entity
in the Peer Group. The entities will be arranged by their respective TSR
(highest to lowest) and the percentile rank of the Company within the Peer Group
will be calculated.




Exhibit B-2

